Russeli, C. J.
The motion for a new trial was based on the general grounds and on the further ground of alleged newly discovered evidence. As to the general grormds, the evidence in behalf of the State, if credited by the jury, demanded a verdict of guilty, and the credit to be attached to the testimony of the witness for the State was for the jury, even though he was interested in the result of the prosecution. As to the ground based upon alleged newly-discovered testimony, not only would it seem that at the time of the trial the defendant would -have known that he was in company with the newly-discovered witness on the day in question, and therefore the evidence could not be said to be newly discovered, but it further appears that the new witness was not properly vouched for as required by the Civil Code, § 6086.

Judgment affirmed.